Title: From Thomas Jefferson to Robert Bailey, 10 October 1803
From: Jefferson, Thomas
To: Bailey, Robert


          
            
              Dear Sir
            
            Washington Oct. 10. 03.
          
          I recieved lately from France a few grains of a wheat with a solid stem. as from this circumstance it will probably be proof against the Hessian fly I am dividing it among those who I think will take care of it. I send you a few grains, as also some seed of a cabbage said to grow 7. feet high, to put on several heads & reproduce them when cut off. this seems wonderful, but is worth seeing into. I also send seeds of the Alpine strawberry which in this country would yield about 8. months in the year.   I hope you have been mindful of my commission of the last year, and that the seeds & plants then desired will all be prepared. about the 1st. day of the ensuing month we shall dispatch a ship to France, and I shall be very happy to send them by that opportunity without fail, as an opportunity from here at the exact season might never again happen. Accept my best wishes
          
            
              Th: Jefferson
            
          
         